Los hechos están expresados en la opinión.
Abogado de la apelada: Sr. Angel A. Vázquez.
El Juez Asociado Se. Wolp,
emitió la opinión del tribunal. '
Una póliza de seguro por dos mil dólares, fechada el 6 de abril de 1914, fue expedida a Catalina Nazario allá por el 6 de abril de 1914- La póliza expresó que el contrato era por uñ año y también dijo que el riesgo comenzaba en abril 3, 1914, y venció en abril 3, 1915. En abril 5, 1915, se quemó en Ma~ yagüez toda una manzana de casas, siendo la casa de Catalina Nazario, asegurada bajo la póliza, una de las destruidas. La acción se funda en la teoría de que, a pesar del error al men-cionar la fecha del vencimiento, la corte podía resolver cuál era el verdadero convenio entre las partes, y si la demandante tenía razón dictar sentencia a su favor.
Como ambas partes convienen en que la casa de la deman-dante no estaba, asegurada en los días comprendidos entre el 3 de abril de 1914 y el 6 de abril de 1914, y en que nada hu-biera podido recobrarse por un fuego ocurrido entre estas fechas, es claro que existe un conflicto en los términos de la póliza. Si fuera un contrato por un año, no podría expirar en abril 3,1915, y si expiró en abril 3,1915, no podía ser un con-trato por un año. Este es, en pocas palabras, el caso en su totalidad, habiendo las cortes resuelto que cuando existe tal conflicto en los términos de una póliza, el contrato debe ser in-terpretado en contra del asegurador, porque él y no el asegu-rado es quien extiende la póliza. Thomson v. Phoenix Ins. Co., 136 U. S. 297; McMaster v. New York Life Ins. Co., 182 U. S. 40; Prudential Ins. Co. of America, 237 Fed. Rep. 72; Stinchcombe v. New York Life Ins. Co., 80 Pac. 215.
Pero el caso fué a juicio y allí se traslució que el agente de la compañía en Mayagüez tenía un libro de notas con un asiento expresivo de que la póliza vencía el 6 de abril, 1915. De la misma manera, la demandante declaró, y a ello la corte dió entero crédito, que ella había entendido que los riesgos *541comenzaban a correr desde'abril 6, 1914; que aceptó la póliza del agente allá por el‘7 de abril de 1914, pagó, él'premio, y la guardó sin leerla. ' El agente confirmó sm declaración, como la confirmaron también otros hechos. No se ha levantado cuestión alguna acerca de que se haya tratado de. variar los .términos ‘ de un ‘contrato' escrito mediante prueba 'testifical, aun-cuando tal contención pjido haber sido,--provechosa. No existe; verdadero conflicto en la prueba, y la corte;.resolvió en favor de la demandante.
La apelante cita un número de casbs al efecto'de que cuando, las.'partes.convienen en que una póliza de seguro-ha de co-menzar en cierta fecha, ésta puede retrotraerse, pero estos casos'descansan generalmente en-la teoría de que las partes •intentaron que el contrato comenzara antes, y frecuentemente dé • que los riesgos estaban cubiertos o habrían • de ser cu-biertos' por- el período retrospectivo. Uña situación de esta naturaleza frecuentemente suíge cuando'un agente conviene en asegurar, y la póliza no puede s,er entregada: inmediata-mente. La intención de las partes es clara en todos estos ca-sos de cláusulas retrospectivas'. ■
La apelante insiste en que el contrato' era para comenzar en abril 6,- 1914,-y vencer en abril 3/1915, y en que la com-pañía nunca convino en asegurar más allá de esta fecha. Pero el término de un año expresado en la póliza entonces no ten-dría significado alguno. La solución propuesta por la ape-lante, de que la demandante recobrara esa parte .del premio por los tres días que no estaban cubiertos por la póliza, cons-tituye una admisión de que la demandante pagó por un año de aseguro. Este hecho fue admitido, si no probado.
El error en este caso arrancó del hecho de que la deman-dante tenía una póliza de seguro sobre la misma casa por mil trescientos dólares,, que.comenzó en abril 3, 1913, y yendo en abril 3; 1914. _ ,En -esta última fecha-el agente de-.la .compañía, quien no tenía poder para obligar a esta,;fué"a ver a lá'-cteinan-dante para tratar de renovarla. Ella dijo - que -dpseabaj una *542póliza por dos mil dólares, y después de una inspección., la póliza en litigio fué extendida. No existe prueba alguna de que se extendiera u ofreciera una renovación de' una póliza por mil trescientos dólares, como es frecuentemente la práctica. La apelante está en un error al decir que el contrato fué una renovación. El montante aumentado por si sólo niega esto, ■.y. la póliza fué en su forma un nuevo contrato con un nuevo número. Las partes negociaron sobre un nuevo contrate pa-gadero a la entrega. El agente no concedió crédito de nin-guna clase a la asegurada. La práctica de cobrar un dólar sobre nuevas pólizas, que no tuvo lugar aquí, fué probable-mente una omisión o una renuncia por parte del agente.
La explicación del error en la póliza probablemente des-cansa en el hecho de que los libros de las compañías asegura- • doras dan mayor importancia a la fecha deb vencimiento, y la persona que extendió la póliza la consideró como una reno-vación. Eesolvemos con la corte inferior que la póliza fué un contrato por un año, desde abril 6, 1914, y la sentencia debe, ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.